NO. 07-09-0082-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  MARCH 30, 2009
                          ______________________________

                         APPARAJAN GANESAN, APPELLANT

                                            V.

                      MALCOLM L. CARTER, ET AL., APPELLEE
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 093372-00-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       On February 24, 2009, the clerk of this court received a copy of a “Request to the

[trial] court to rescind its order and reinstate the case and stay all proceedings or in the

alternate a Notice of Appeal” filed on behalf of appellant Apparajan Ganesan. By letter

from this Court dated March 3, 2009, we advised Ganesan that the “filing fee in the amount

of $175.00 ha[d] not been paid. Failure to pay the filing fee within ten (10) days from the

date of this notice may result in a dismissal. Tex. R. App. P. 42.3(c).” TEX . R. APP. P. 5.
      Ganesan has not paid the fee as directed nor has he filed an affidavit of indigence.

See TEX . R. APP. P. 20.1. Additionally, this court received a file marked copy of an order

from the trial court granting “Defendant’s Motion to Set Aside Order,” presumably granting

Ganesan’s requested relief. Accordingly, this appeal is dismissed. TEX . R. APP. P. 42.3.




                                  Mackey K. Hancock
                                       Justice




                                            2